           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 1 of 13



 1   SAMUEL CASTOR, ESQ.
     Nevada Bar No. 11532
 2   ANNE-MARIE BIRK, ESQ.
     Nevada Bar No. 12330
 3
     SWITCH, LTD.
 4   7135 South Decatur Blvd.
     Las Vegas, Nevada 89118
 5   Telephone: (702) 444-4111
     policy@switch.com
 6
     MARK A. HUTCHISON
 7   Nevada Bar No. 4639
 8   JACOB A. REYNOLDS
     Nevada Bar No. 10199
 9   PIERS R. TUELLER
     Nevada Bar No. 14633
10   HUTCHISON & STEFFEN, PLLC
     Peccole Professional Park
11   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
12
     Telephone: (702) 385-2500
13   Attorneys for Plaintiff

14                                UNITED STATES DISTRICT COURT

15                                      DISTRICT OF NEVADA

16   SWITCH, LTD., a Nevada limited liability CASE NO. 2:17-cv-02651-GMN-EJY
     company,
17                                            REPLY IN SUPPORT OF SWITCH,
                    Plaintiff,                LTD.’S MOTION TO COMPEL THIRD-
18                                            PARTY JONES LANG LASALLE TO
     vs.                                      PROVIDE REQUESTED DOCUMENTS
19
                                              IN RESPONSE TO OPPOSITION
20   STEPHEN FAIRFAX; MTECHNOLOGY; and FILED BY THIRD-PARTY JONES
     DOES 1 through 10; ROE ENTITIES 11 LANG LASALLE
21   through 20, inclusive,

22                  Defendants.

23

24          Plaintiff Switch, Ltd., by and through counsel of record, hereby files its reply in support of

25   its motion to compel third-party Jones Lang LaSalle (hereinafter “JLL”) in response to opposition

26   filed by Jones Lang LaSalle (Dkt. #71) to provide documents requested in response to the subpoena.

27   ///

28   ///

                                                      1
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 2 of 13



 1                       MEMORANDUM OF POINTS AND AUTHORTIIES
 2   I.      BACKGROUND
 3           Plaintiff seeks discovery from third-party JLL who works as a broker for data center users
 4   and operators, including those services by Defendant, like Aligned Data Centers. Given the shared
 5   clients, Switch has a good faith belief that JLL has regular correspondence with Defendants and their
 6   mutual clients (e.g. Uber, PayPal, and Aligned). Despite this clear factual nexus, JLL has argued and
 7   continues to insist that it should not be required to produce any documents to Plaintiff.
 8           After over a year of discovery, Switch has produced approximately 2,013 pages of documents
 9   and has produced thousands more for on-site inspection consistent with the Protective Order.
10   (SWITCH 000001-002013). Conversely, Defendants have produced approximately 40 documents
11   comprising 173 pages (MTECH000001-MTECH000173). In the course of discovery, Plaintiff
12   subpoenaed documents from third party, JLL. Each of the requests were narrowed as to time (2011
13   to the present) and did not seek all communications, but rather only sought the communications
14   regarding Plaintiff Switch between certain entities to ensure the requests were not overly broad.
15   Likewise, on October 30, 2019 (see Exhibit 1), Plaintiff’s counsel Mr. Castor offered to discuss
16   potential search terms regarding the documents requested.
17           Despite repeatedly extending the response deadline and offering to limit the scope of the
18   subpoena even further, JLL simply refused to provide any documents, propose any search terms, or
19   suggest any response other than improper and boilerplate objections. Specifically, JLL refused to
20   respond to the subpoena because it asserted Switch could “obtain the information from another party”
21   and as noted in October 30, 2019 email (Exhibit 1). Plaintiff was concerned as such flat refusal to
22   produce any document in response to such narrowly tailored requests suggests JLL is worried about
23   providing data that exposes its partner, Steven Fairfax.
24           Through various meet and confer conferences, Plaintiff’s counsel attempted to address each
25   of the concerns with JLL, but JLL still provided no substantive response. Addressing the objection
26   that the requests were “not reasonably limited in time” Mr. Castor noted, each of the requests used
27   the date range “January 1, 2011 to the present. . . a reasonable date range . . . less than ten years.” See
28   Exhibit 1. Likewise, “the facts at issue arose in early 2011 and again in 2015 and again in 2018”

                                                          2
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 3 of 13



 1   justifying this search window. Mr. Castor further noted given the factual nexus between JLL and
 2   Defendants, communications “between your client and Fairfax, and the other witnesses in this case
 3   are presumably ongoing.” Id. And that the request is reasonable because “this matter involves
 4   hundreds of millions of dollars of contracts and intellectual property. As such, we are entitled to this
 5   widow, as it is ‘proportional to the needs of the case’” Id.
 6           Mr. Castor also noted that the requests had similarly been sought from Defendants, and the
 7   requests of JLL were even more narrowed in subject matter as necessarily between JLL and specific
 8   third parties, and could be subject to a protective order and labeled as “Confidential Attorneys Eyes
 9   Only” under the protective order filed in this case. Id. JLL’s only response was a refusal to provide
10   any documents. JLL has continued to refuse to provide any documents, claiming Switch is engaged
11   in a fishing expedition and its subpoena is not narrowly tailored.
12   II.     LEGAL ARGUMENT
13           A.      The Discovery Sought is Relevant and Likely to Lead to the Discovery of
                     Admissible Evidence
14

15           In their Opposition to Switch’s Motion to Compel, JLL claims that the discovery sought by
16   Switch is sought for an improper purpose. This is simply false. In an attempt to avoid complying
17   with a subpoena, JLL attempts to assign motives to Switch that do not exist by taking comments out
18   of context and attempting to confuse the issue. The law in this area is simple and clear.
19           Federal Rule of Civil Procedure 26(b) “allows discovery regarding any matter, not privileged,
20   that is relevant to the claim or defense of any party . . . . Relevant information need not be admissible
21   at the trial if the discovery appears reasonably calculated to lead to the discovery of admissible
22   evidence.” Kormos v. Sportsstuff, Inc., 2007 WL 2571969, at *1 (E.D. Mich. Sept. 4, 2007) (Majzoub,
23   Maj. J.). In resolving this discovery dispute, “[t]he Court is guided by the strong, overarching policy
24   of allowing liberal discovery.” Id (emphasis added). Although JLL attempts to apply a diversion tactic
25   by quoting statements made out of context, the clear issue remains whether Switch is entitled to the
26   discovery. Here, the requested documents are reasonably calculated to lead to the discovery of
27   admissible evidence and are not sought for an improper purpose because Switch is simply seeking
28   discovery from a third party witness in this case to cross reference the data provided by JLL with the

                                                         3
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 4 of 13



 1   data provided (or not provided) by Defendants. These materials will be used for further discovery,
 2   depositions, and motion practice, and facilitate proper adjudication of this matter on the merits.
 3           Under Federal Rule of Civil Procedure 26(g), by signing a discovery request, “an attorney or
 4   party certifies that to the best of the person’s knowledge, information, and belief formed after a
 5   reasonable inquiry…it is…not interposed for any improper purpose, such as to harass, cause
 6   unnecessary delay, or needlessly increase the cost of litigation.” Switch did not subpoena JLL to
 7   harass, cause unnecessary delay, or to needlessly increase the cost of litigation. Switch is not merely
 8   using the current action to build a future case against JLL – rather Switch’s goal is discovery of all
 9   relevant facts to assist the trier of fact.
10           Switch reasonably believes that JLL has information that is relevant to the current case as
11   described above. And the factual nexus is obvious. To wit, JLL published an advertisement quoting
12   Defendant Fairfax describing Aligned’s Phoenix, Arizona data center as having “One of the most
13   reliable cooling & power generation platforms ever studied.” (See Fairfax Declaration, Dkt. #68-1 at
14   ¶9.) Defendant Fairfax now denies that he ever said or wrote the words quoted and attributed to him
15   by JLL. (See Fairfax Declaration, Dkt. #68-1 at ¶10.) Switch is entitled to “obtain discovery regarding
16   any non-privilege matter that is relevant” to its claims including this factual dissonance. See Federal
17   Rule of Civil Procedure 26(b). And Switch is entitled to evaluate similar surrounding facts. As such,
18   the Court should disregard JLL’s diversion strategy and the Motion to Compel should be granted.
19           B.       The Discovery Sought is Narrowly Tailored and does not Impose an Undue
                      Burden on JLL
20

21           Switch’s third-party subpoena complies with Rule 26 and LR 1-1 because the subpoena seeks
22   relevant information that is important and tailored in a way that is proportional to the case. At no
23   time does JLL explain that the production itself is in any way unduly burdensome. A “party opposing
24   discovery has the burden of showing that it is irrelevant, overly broad, or unduly burdensome.”
25   McCall v. State Farm Mut. Auto. Ins. Co., Case No.: 2:16-cv-01058-JAD-GWF, 8 (D. Nev. Jul. 26, 2017)
26   (citing Graham v. Casey's General Stores, 206 F.R.D. 251, 253-4 (S.D.Ind. 2000); Fosbre v. Las Vegas Sands
27   Corp., 2016 WL 54202, at *4 (D.Nev. Jan. 5, 2016); Izzo v. Wal-Mart Stores, Inc., 2016 WL 593532, at
28   *2 (D.Nev. Feb. 11, 2016).

                                                         4
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 5 of 13



 1           JLL’s Opposition, objections, and communications fail to meet this burden. Although they
 2   make much of case law claiming that Switch’s subpoena requests themselves are inherently unduly
 3   burdensome, by pointing to Greenawalt Revocable Tr. v. Brown, No. 2:12-cv-01983-LRH, 2013 WL
 4   6844760, at *3 (D. Nev. Dec. 19, 2013). See Opp. Pg. 8, Ln. 9 their reliance is misplaced. It is true,
 5   the court held “[d]iscovery requests seeking irrelevant information are inherently undue and
 6   burdensome.”) (citing Compaq Computer Corp. v. Packard Bell Elecs. Inc., 163 F.R.D. 329, 335–36 (N.D.
 7   Cal. 1995) (“Obviously, if the sought-after documents are not relevant nor calculated to lead to the
 8   discovery of admissible evidence, then any burden whatsoever imposed upon [the non-party] would
 9   be by definition ‘undue.’”) (emphasis omitted)). Here the matter is not unduly burdensome because
10   Switch is seeking relevant information that is reasonably calculated to lead to the discovery of
11   admissible evidence. Switch seeks information regarding the factual nexus between the various parties.
12   These requests are narrowly tailored to address only communications regarding Switch during the
13   relevant time period. To facilitate rapid discovery and preserve judicial economy, Switch offered to
14   facilitate even narrower search terms to accommodate JLL and JLL simply refused.
15           Given the narrow tailoring of the subpoena, it should be a relatively straightforward matter
16   for JLL to search for communications between Uber, eBay, Paypal, and Aligned and its affiliates
17   Inertech and Aligned Energy from 2010 to 2020 and filter their results by whether the communication
18   relates to Switch. JLL has not explained how searching for these communications will be burdensome.
19   “[C]onclusory and speculative statements of harm, inconvenience, and expense…do not justify
20   quashing [a] subpoena[]. Playstudios, Inc. v. Centerboard Advisors, Inc., No. 2:18-cv-1423-JCM-NJK, 2019
21   WL 6493926, at *5 (D. Nev. Dec. 3, 2019). The communications sought be Switch are relevant to
22   determine what JLL told customers and business associates regarding Switch during the period when
23   Defendants, who have clear factual nexus with JLL, were misappropriating Switch’s trade secrets.
24   Therefore, JLL should be compelled to produce the documents sought in the subpoena duces tecum.
25           Alternatively, JLL attempts to argue that the production would only produce irrelevant
26   documents. This, again, is not accurate. Switch is seeking information from third-party JLL, to
27   support its trade secret infringement claims against Defendants. The requests do not seek all
28   communications but rather just communications between JLL and Defendants, about Switch with

                                                        5
            Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 6 of 13



 1   specific third parties (Uber, eBay, Paypal, and Aligned and its affiliates Inertech and Aligned Energy).
 2   Likewise, the subpoena to JLL similarly seeks information sought of Defendants, as Switch is trying
 3   to gain additional data regarding (and cross check the substance and scope of) Defendant’s
 4   production to Switch.
 5            Since at least 2011 to the present, JLL and Defendants have worked together, in concert, for
 6   various entities including (Uber, eBay, Paypal, and Aligned and its affiliates Inertech and Aligned
 7   Energy). In 2011, eBay retained MTech to evaluate Switch’s Las Vegas “NAP” facility, causing Switch
 8   to give Mr. Fairfax (as MTech’s President) a tour of Switch’s facility and access to Switch’s designs.
 9   (See Fairfax Declaration, Dkt. #68-1 at ¶14.) Defendants also analyzed Aligned’s data center located
10   in Plano, Texas. (See Fairfax Declaration, Dkt. #68-1 at ¶11). Aligned later opened its data center
11   located in Phoenix, Arizona. Mr. Fairfax (on behalf of MTech) toured Aligned’s Phoenix facility. (See
12   Fairfax Declaration, Dkt. #68-1 at ¶12.) During that tour, he noted significant design change from
13   Aligned’s Plano facility that would have material effects on the reliability of the data center. (See id.)
14   JLL published an advertisement attributing a quote to Defendant Fairfax describing Aligned’s
15   Phoenix, Arizona data center as having “One of the most reliable cooling & power generation
16   platforms ever studied.” (See Fairfax Declaration, Dkt. #68-1 at ¶9.)1.
17            Likewise, JLL has promoted Defendant as an industry expert with unique knowledge. (See
18   Fairfax Declaration, Dkt. #68-1 at ¶9.). Working for Uber, eBay and Paypal, both Defendants and
19   JLL have evaluated Switch and its data center designs and shared their consulting advice with
20   prospective customers Uber, eBay and Paypal. Switch has a more than reasonable belief that Switch’s
21   trade secret and patent pending designs, inspected by Defendants, were discussed with JLL. Switch
22   also believes these details were discussed in violation of the breach of its agreements with Defendants,
23

24

25

26   1
       Switch notes that Mr. Fairfax’s declaration (e.g. Par. 24) discusses settlement conversations between the parties, which
     are incorrectly characterized and regardless or substance, prohibited from use as evidence. As such, Switch asks the Court
27   to disregard this evidence and if necessary, reserves the right to file a separate motion to strike Mr. Fairfax’s declaration.
     Switch also notes that Mr. Fairfax’s declaration claims he’s never designed a data center, when the Complaint in this matter
28   contains video evidence of him giving a testimonial that he designed the Aligned Data Center and had a “seat at the table”
     at the “blank page stage.” See Complaint, Dkt. #1-1, pg. 5, lines 2-13.
                                                                   6
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 7 of 13



 1   to secure strategic advantage in luring Uber, eBay, and Paypal away from Switch and to competitive
 2   providers in other parts of the United States.
 3           The factual nexus is clear and justifies discovery. JLL and Defendants have had regular
 4   interactions which created relevant discoverable data that undergirds the heart of the breach of
 5   contract, and trade secret claims in this case. Defendant worked for Aligned, eBay, Paypal and Uber.
 6   JLL worked for Aligned, eBay, Paypal, and Uber. Switch’s subpoena is reasonably proportionate
 7   given the millions of dollars at stake in this case given that nexus. Defendants rush to aid JLL to
 8   prevent any discovery regarding this nexus, supports this theory. Therefore, discovery is reasonably
 9   calculated to lead to the discovery of admissible evidence, and the Motion to Compel should be
10   granted.
11           C.      Although not required, Switch did Seek the Same (and much more)
                     Information from Plaintiff.
12

13           JLL devotes an entire quarter of its defense to the fact that it should not be required to
14   produce the documents sought because Plaintiff has yet to seek the information from Defendants.
15   First, this is patently false. Switch has issued three hundred sixteen (316) discovery requests via twenty
16   five (25) interrogatories, one hundred ninety-seven (197) requests for admission, and ninety four (94)
17   requests for production to both Defendants, Stephen Fairfax and MTechnologies. (The various
18   requests are attached hereto as Exhibit 2.) Although Switch has produced thousands of pages of
19   documents in this action, including hundreds of pages of its most sensitive and confidential highly
20   technical designs to document the trade secrets misappropriated by Defendants, Defendants have
21   only produced 40 documents comprising 173 pages (MTECH000001-MTECH000173), largely
22   reproducing the very documents Plaintiffs produced in their initial disclosures.
23           In addition the standard asserted by JLL is mischaracterized. While it is true that the case
24   cited disapproves of “duplicate requests for production of documents to which the opposing party
25   has already objected, thereby forcing the party to once again object” in a manner that extends
26   discovery (see McCall v. State Farm Mut. Auto. Ins. Co., No. 2:16-cv-01058-JAD-GWF, 2017 WL
27   3174914, at *6) (D. Nev. July 26, 2017) this has to do with skirting a party’s objections through
28   additional discovery propounded on that party to avoid those objections. It does not prohibit seeking

                                                         7
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 8 of 13



 1   discovery from a third party during normal discovery, noting that “[a]lthough a court may restrict
 2   discovery from non-parties on this basis, it is not required to do so.” McCall v. State Farm Mut. Auto. Ins.
 3   Co., Case No.: 2:16-cv-01058-JAD-GWF, 9 (D. Nev. Jul. 26, 2017) (citing Compass North Industries
 4   LLC v. Taylor, 2014 WL 2779175, at *2 (D.Ariz. June 19, 2014)). In other words, the analysis in this
 5   case is irrelevant to the facts at play as suggested by JLL.
 6           Here, the requests are not designed to circumvent Defendant’s objections because the parties
 7   are working through their respective discovery objections and both sides are supplementing their
 8   respective productions. Moreover, Switch’s requests simply seek information from JLL not to
 9   circumvent any unnamed objections but to cross reference the production by Defendants to facilitate
10   discovery before depositions as discovery is ongoing in this case. Therefore, McCall should not be
11   applied in this case.
12           Finally, Defendants’ failure to produce any documents does not release JLL from the
13   obligation to respond to the subpoena. Rather, the concerted effort to avoid any production in this
14   matter seems to underscore the reason for discovery – as it appears quite clear that both Defendants
15   and JLL are acting in concert to prevent exposure of their collaborative efforts to misappropriate
16   Switch’s trade secrets. And, even if JLL and Defendants produce same communications regarding
17   Switch, it is highly unlikely that JLL’s records would be identical given the ability for parties to
18   forward emails, add internal commentary, or waive privilege when sharing or discussing discoverable
19   data matters with others.
20           Likewise, Communications can be lost or deleted by one individual or entity and saved by
21   another. See Diamond State Ins. Co. v. Rebel Oil Co., 157 F.R.D. 691, 697 (D. Nev. 1994) (“documents
22   actually maintained in the files of each entity may not be identical”). While JLL valiantly attempts to
23   distinguish Diamond State, their attempts are not persuasive. The fact that Diamond State deals with an
24   insurance carrier and its broker does not change the policy or the issues underlying the ruling. At no
25   point does the Diamond State court limit its ruling to insurance carriers and its brokers. Switch should
26   be permitted to retrieve communications from both Defendants and JLL to compare the results and
27   ensure their completeness and accuracy. JLL should not be permitted to use Defendants’ failure to
28   produce documents as a smokescreen to entirely avoid any discovery.

                                                          8
           Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 9 of 13



 1           D.      JLL has not Demonstrated any Confidentiality or Trade Secret Information.
 2           “To protect a person subject to or affected by a subpoena, the court for the district where
 3   compliance is required may, on motion, quash or modify the subpoena if it requires: (i) disclosing a
 4   trade secret or other confidential research, development, or commercial information.” Fed. R. Civ.
 5   P. 45(d)(3)(B). “A person withholding subpoenaed information under a claim that it is privileged or
 6   subject to protection as trial-preparation material must…describe the nature of the withheld
 7   documents, communications, or tangible things in a manner that, without revealing
 8   information itself privileged or protected, will enable the parties to assess the claim.” Fed. R.
 9   Civ. P. 45(e)(2). (Emphasis added)
10           Under this rule, the party seeking to avoid disclosure must first establish that the information
11   is a trade secret and then demonstrate that the disclosure might be harmful. Other than a blanket
12   claim, JLL has done nothing to demonstrate the existence of trade secret information.
13           To the extent that there are trade secret documents to be disclosed, there is a strong protective
14   order in place this matter. Protective orders are sufficient safeguards to allow the disclosure of trade
15   secret information (shielded by attorneys’ eyes-only protections to avoid abuse or misappropriation)
16   and JLL does not attempt to argue otherwise. In fact, to the extent these communications between
17   JLL and these parties contain trade secret information that also references Switch, such material
18   would be relevant to this action, and merit the very discovery sought.
19           While JLL unjustifiably attempts to taint Mr. Castor by stating that he is a party to the
20   protective order, Mr. Castor is an attorney in good standing in the state of Nevada and has done
21   nothing to lead JLL to suppose that he would ever disclose trade secret information. Mr. Castor is a
22   member of Switch Legal and the head of the litigation division. Such ad hominem attacks are
23   unbecoming of legal professionals. As such this Court should disregard any claim related to Mr.
24   Castor or the accusations that he will somehow violate the protective order, his Rule 11 professional
25   obligations or do some inappropriate act with the discoverable information sought. Plaintiff has
26   repeatedly offered to add JLL to the protective order and JLL should be compelled to produce the
27   documents sought in the subpoena duces tecum.
28   ///

                                                         9
          Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 10 of 13



 1           Perhaps most compelling is that JLL not only is stonewalling Switch’s requests, but engaged
 2   in the same stonewalling with the Court. Despite several meet and confer discussions, extensive
 3   efforts by Switch to preserve judicial economy, offers to add JLL to the protective Order, Switch’s
 4   offer to consider search terms even more narrow than the already narrowly tailored request, and an
 5   impressive 153 page Opposition to the Motion to Compel (including exhibits), JLL does not even
 6   do this Court the courtesy of describing the documents it seeks to withhold. JLL’s absolute avoidance
 7   tactic should be viewed for what it is, a desire to avoid producing evidence that will inculpate its
 8   partner, Stephen Fairfax, and perhaps itself. Therefore, in the interest of enabling accurate factual
 9   discovery, JLL should be compelled to produce the documents sought in the subpoena duces tecum.
10           E.      Nevada was Properly Designated as the Location for Compliance with the
                     Subpoena.
11

12           Lastly, JLL attempts to avoid any production by decrying the jurisdictional reach of this Court
13   by pointing to California law. Namely, JLL asserts that “[t]he territorial scope of the court’s subpoena
14   power is only limited by Rule 45(c), which governs the place of compliance. Rule 45(c) limits where
15   a subpoena may order compliance to protect a subpoenaed person by reducing the burden of
16   complying with the subpoena.” NML Capital Ltd. v. Republic of Argentina, No. 2:14-cv-492-RFB-VCF,
17   2014 WL 3898021, at *10 (D. Nev. Aug. 11, 2014) (citing Regents of Univ. of Cal. v. Kohne, 166 F.R.D.
18   463, 464 (S.D. Cal. 1996) (citing Fed. R. Civ. P. 45 advisory committee’s note—1991 amendment)).
19   Accordingly, although a subpoena may be served anywhere in the world on a “national or resident
20   of the United States,” it may only compel compliance within the state or within 100 miles of where
21   “the person resides, is employed, or regularly transacts business in person.” NML Capital, 2014 WL
22   3898021, at *10 (citing Fed. R. Civ. P. 45(c)(1)).
23           Here, Nevada is the properly designated location for compliance with the subpoena because
24   Switch subpoena is to JLL as an individual and, Vegas is clearly within 100 miles of where “the person
25   resides, is employed, or regularly transacts business in person.” JLL has an entire website page
26   dedicated to its Las Vegas office, showcasing at least 7 employees, and regularly transacted business
27

28

                                                          10
             Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 11 of 13



 1   dealings and sales in Las Vegas 2 . Likewise, a quick Google search shows JLL has at least three
 2   corporate offices in Las Vegas per Google Maps. 3 While it is true that some of the individuals that
 3   may have information responsive to the subpoena may not be resident in Nevada, they certainly do
 4   “regular business” in Nevada, or else why would they discuss Switch in the emails, and why would
 5   JLL go to such lengths to avoid any response to a subpoena?
 6              Lastly, this objection to the subpoena was not raised by JLL until this instant motion, several
 7   months after the subpoena was propounded, and after Switch and JLL had already exchanged
 8
     extensive emails on October 30, 2019, and November 4, 2019, and had several meet and confer
 9
     discussions on the matter including on October 25, 2019. See Declaration of Sam Castor attached
10
     herewith as Exhibit 5, ¶3. At no time during the extensive discussions was the jurisdictional concern
11
     raised by JLL. See id. Rather, it was not until after JLL saw the instant motion, that they raised the
12

13   objection via correspondence. See id, at ¶4.

14              As such, any value in the objection has been clearly waived during the months of meet and

15   confer (and months of delay tactics and smokescreen discussion implemented by JLL). Thus, this last

16   argument is a last-minute procedural ploy contrived to avoid any production in this matter and

17   obfuscate facts that will undoubtedly enlighten the trier of fact and support Switch’s claims. See

18   Declaration of Sam Castor attached herewith as Exhibit 5, ¶5. Therefore, this last minute, clearly

19   waived, objection should be deemed waived, and irrelevant to the analysis at issue in this case.

20   III.       CONCLUSION

21              An order to compel third-party Jones Lang LaSalle to provide requested documents is

22   warranted based on the clear factual nexus between JLL and Defendants and Switch. Switch’s request

23   is reasonably tailored, designed to secure discoverable and relevant information, and is proportionate

24   to the material nature of this case. Likewise, JLL has failed to meet its burden to avoid discovery in

25

26

27   2   See https://www.us.jll.com/en/locations/west/las-vegas (a copy of which is attached herewith as Exhibit 3).
     3   Id. See Exhibit 4 which is a Google search for JLL locations in Las Vegas and shows at least 3 locations.
28

                                                                11
          Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 12 of 13



 1   this matter, and given the factual nexus between the Defendants, and JLL, including similar clients at
 2   issue in this matter, the subpoena is clearly justified. In light of the foregoing, Plaintiff respectfully
 3   requests that this Court enter an order compelling Jones Lang LaSalle to provide requested
 4   documents in response to Switch’s subpoena duces tecum. Likewise, Switch is willing to waive a
 5   motion for costs and fees should JLL provide the documents on or before May 15, 2020; else Switch
 6   reserves its right to seek the same
 7           DATED this 24th day of April, 2020.
 8                                                    SWITCH, LTD.
 9

10                                                     /s/: Samuel Castor
                                                      SAMUEL CASTOR, ESQ.
11
                                                      Nevada Bar No. 11532
12                                                    ANNE-MARIE BIRK, ESQ.
                                                      Nevada Bar No. 12330
13                                                    7135 South Decatur Blvd.
                                                      Las Vegas, Nevada 89118
14
                                                      MARK A. HUTCHISON
15                                                    Nevada Bar No. 4639
16                                                    JACOB A. REYNOLDS
                                                      Nevada Bar No. 10199
17                                                    PIERS R. TUELLER
                                                      Nevada Bar No. 14633
18                                                    HUTCHISON & STEFFEN, PLLC
                                                      Peccole Professional Park
19                                                    10080 West Alta Drive, Suite 200
                                                      Las Vegas, Nevada 89145
20
                                                      Attorneys for Plaintiff
21

22

23

24

25

26

27

28

                                                         12
          Case 2:17-cv-02651-GMN-EJY Document 82 Filed 04/24/20 Page 13 of 13



 1                                    CERTIFICATE OF SERVICE
 2           Pursuant to F.R.C.P. 5(b), I hereby certify that on this 24th day of April, 2020, I served a
 3   true and correct copy of the above document, entitled REPLY IN SUPPORT OF SWITCH,
 4   LTD.’S MOTION TO COMPEL THIRD-PARTY JONES LANG LASALLE TO

 5   PROVIDE REQUESTED DOCUMENTS IN RESPONSE TO OPPOSITION FILED BY

 6   THIRD-PARTY JONES LANG LASALLE, via the Court’s electronic filing/service system

 7   (CM/ECF) to all parties on the current service list.

 8

 9
                                                     /s/: Tanya Paonessa
10                                                   An agent of SWITCH, LTD.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       13
